UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 201 4 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 18, 201 4 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Honesti Basyir (Signature) Honesti Basyir Chief of Financial Officer CONTENTS PREFACE HIGHLIGHTS Financial Highlights 8 Operational Highlights 9 Common Stock and Bond Highlights 1 0 Events Highlights 1 3 Awards and Certifications 14-16 MANAGEMENT REPORT Report from the President Commissioner 17 Report from the President Director 19 BUSINESS OVERVIEW 23 Telecommunication Industry in Indonesia 2 3 Corporate Strategy 2 3 Business Outlook 25 Business Portfolio 26 Distribution and Marketing Strategy 3 0 Telecommunication Services Tariffs 3 2 Customer Services 3 3 Consumer Protection 36 Billing, Payment and Collection 37 Risk Factors 38 Network Infrastructure 55 Network Development 57 Human Capital 59 MANAGEMENT'S DISCUSSION AND ANALYSIS OF THE COMPANY’S PERFORMANCE 65 Operation al Review by Segment 6 6 Financial Overview 70 Obligations and Commitment 82 Liquidity 83 Net Working Capital 83 Solvency 84 Receivables Collectibility 84 Capital Structure 85 Capital Expenditures 85 Material Commitment for Capital Investment 86 Changes in Accounting Policies 87 Changes in Laws and Regulations 87 Exchange Control 87 Quantitative and Qualitative Disclosures about Market Risk 88 Related Party Transactions 91 Property and Equipment 92 Insurance 92 Material Information and Facts 93 CORPORATE GOVERNANCE 95 Concept and Foundation 95 Telkom’s GCG Framework and Performance 95 Corporate Governance Structure 99 Internal Control 138 Independent Auditor 139 Risk Management 140 Legal Proceeding and Lawsuits Involving the Company 141 Administrati ve San c tion 142 Publict Access to Information 142 Code of Ethic s and Corporate Culture 143 Whistleblowing Syste m 146 GCG Implementation Consistency 149 GCG Evaluation 154 SOCIAL AND ENVIRONMENTAL RESPONSIBILITY 155 Environment 157 Employment, Health, and Work Safety 160 Social and Community Development 164 C onsumer 168 COMPANY PROFILE A Brief History of Telkom 169 Line of Business 169 Organization al Structure 169 Subsidiaries and Associated Companies 172 Profile of T he Board of Commissioners 177 Profile of T he Board of Directors 178 Stock Overview 180 Address es 185 ADDITIONAL INFORMATION (FOR ADR SHAREHOLDERS) Summary of Significant Differences between Indonesian Corporate Governance Practices and the NYSE’s Corporate Governance Standards 190 Summary of Significant Differences between IFAS and IFRS 191 Articles of Association 192 Relationship with the Government and Government Agencies 192 Capital Market Trading Mechanism and Telkom ADS 193 Taxation 195 Research and Development 197 Legal Basis and Regulation 197 Competition 203 Licensing 206 Trademarks, Copyrights , Industrial Designs and Patens 209 APPENDICES Definitions 211 Cross Reference to Bapepam-LK Regulation No.X.K.6 220 Table Of Content Strength Born of a Long History of Telkom 1856-1882 On October 23, 1856, the Dutch colonial government deployed the first electromagnetic telegraph in Indonesia, connecting Batavia (Jakarta) with Buitenzorg (Bogor). 1906-1965 The Dutch colonial government established a government agency to operate post and telecommunications services in Indonesia. In 1965, the post and telecommunications services were separated and brought under the control of two state companies, PN Pos and Giro and PN Telekomunikasi. PN Telekomunikasi was split into two divisions, PT Industri Telekomunikasi Indonesia (“PT INTI”), which manufactured telecommunications equipment, and Perusahaan Umum Telekomunikasi (“Perumtel”), which supplied domestic and international telecommunication services. The international telecommunication business was taken over by Indosat Perumtel became PT Telekomunikasi Indonesia or Telkom, and operations were organized into twelve regional units (“Witel”). These were later reorganized into seven regional divisions: Division I Sumatra, Division II Jakarta and Surrounding Area, Division III West Java, Division IV Central Java and DI Yogyakarta, Division V East Java, Division VI Kalimantan and Division VII Eastern Indonesia We held our Initial Public Offering on November 14, 1995 on the Jakarta Stock Exchange and the Surabaya Stock Exchange. On May 26, 1995, we established Telkomsel, our cellular business subsidiary. The Telecommunications Law (Law No. 36/1999), which went into effect in September 2000, facilitated the entry of new players, intensifying the competition in the telecommunications industry . We acquired Indosat’s 35% shareholdings in Telkomsel, making us the majority shareholder with a stake of 77.7%. Indosat then took over our 22.5% shareholding in Satelindo and 37.7% share in PT Aplikanusa Lintasarta. At the same time, we lost our exclusive right to be the sole fixed line telephone operator in Indonesia. We divested 12.7% of our shares in Telkomsel to Singapore Telecom Mobile Pte Ltd. (“SingTel Mobile”). We launched our international direct dial fixed line service. The Telkom-2 Satellite was launched to replace all satellite transmission services previously provided by the Palapa B-4 satellite. This brought our total number of satellites launched to eight, including the Palapa A-1 satellite. We underwent a transformation from an infocom to a TIME company. The new Telkom was introduced to the public with the new corporate logo and tagline, “the world in your hand”. The JaKaLaDeMa submarine and fiber optic cable project linking Java, Kalimantan, Sulawesi, Denpasar and Mataram was successfully completed in April 2010. -1- Table Of Content We commenced the reform of our telecommunications infrastructure through the Telkom Nusantara Super Highway project, which unites the Indonesian archipelago from Sumatra to Papua, and the True Broadband Access project, which will enable customers all over Indonesia to have broadband access to the internet. We sought to achieve widespread broadband penetration throughout Indonesia through the implementation of the Indonesia Wi-Fi program towards the development of Indonesia Digital Network. We sought to improve business value creation by reconfiguring our business portfolios from TIME to TIMES (Telecommunications, Information, Media, Edutainment & Services). Establishment of Telkom Corporate University to develop a globally competitive human capital (“from competence to commerce”). We began operating in seven countries, namely Hong Kong-Macau, Timor Leste, Australia , Myanmar , Malaysia, Taiwan and United States of America . -2- Table Of Content Telkomsel Double Digit Telkomsel is one of the major revenue contributors at Telkom Group. We believe that Telkomsel will continue to grow faster than industry average, maintaining its leading position in the legacy business while posting strong growth in digital services. Financial performance grew 10.1% – Revenues Rp60.0 trilllion – EBITDA Rp33.9 trillion – Net Income Rp17.3 trillion – Cellular subscriber base grew 5.1% – Cellular subscriber base 131.5 million – Mobile broadband (“Flash”) subscribers 17.3 million – Blackberry subscriber 7.6 milion – BTS grew 28.7% – 69,864 units – 27,034 units BTS 3G – 3 Table Of Content Indonesia Digital Network (“IDN”) 2015 IDN implementation targets across all of our network infrastructures by the year 2015: id-Access (true broadband access) Deploy and operate fiber-to-the-home (“
